Citation Nr: 1211626	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for a left shoulder disability.

2.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for residuals of an ingrown toenail, right big toe. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to July 1996.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claims were previously before the Board in May 2010 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA and private treatment records, as well as affording the Veteran a VA examination.  In addition to the issues identified above, the May 2010 remand order also included the issues of entitlement to service connection for eczema and entitlement to service connection for residuals of a left wrist fracture.  The RO subsequently granted service connection for eczematous dermatitis and left wrist strain, claimed as residuals of a left wrist fracture, in a rating decision dated April 2011.  To date, the Veteran has not expressed disagreement with either the ratings or effective date assigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran's claims were remanded in May 2010 for additional evidentiary development, to include obtaining outstanding VA treatment records.  Unfortunately, however, there is no indication in the claims file that these records were requested, that the records were unavailable, or that there were no such records.  Accordingly, another remand is required to address this issue.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).  Additionally, the Veteran submitted a June 2011 private treatment record from K.P., DPM in support of his claim of entitlement to service connection for residuals of an ingrown toenail, right big toe.  The inclusion of this private treatment record in the claims file suggests that additional private treatment records from this provider may be available, but not of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal, to include any and all records from K.P., DPM.  Based on his response, the AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the AMC must obtain all relevant VA medical records from June 2003 to the present.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the AMC must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


